— Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the Department of Motor Vehicles, dated September 21, 1984, which, after a hearing, revoked the petitioner’s driving privileges in the State of New York pursuant to Vehicle and Traffic Law § 1194 for refusal to submit to a chemical test to determine the alcohol content of his blood.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The determination that petitioner refused to submit to a chemical test of his breath for the purpose of determining the alcohol content of his blood pursuant to Vehicle and Traffic Law § 1194 is supported by substantial evidence (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; Matter of Pell v Board of Educ., 34 NY2d 222). Lazer, J. P., Thompson, Bracken and Rubin, JJ., concur.